Citation Nr: 0107306	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  96-52 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
fractured left finger for accrued benefits purposes.

2. Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for a skin breakdown for accrued benefits purposes.

3.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for disabilities incurred in an August 23, 1990, 
pedestrian/motor vehicle accident, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Dana A. Reece, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1947.  The veteran died on January [redacted], 1995.  The 
appellant is the widow of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to benefits 
pursuant to 38 U.S.C. § 1151 for a fractured left finger for 
accrued benefits purposes, at a noncompensable rate of 
disability, and which also denied entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for disability secondary to a 
skin breakdown for accrued benefits purposes.  This appeal 
also arises from a September 1997 rating decision which 
denied entitlement to compensation pursuant to 38 U.S.C. 
§ 1151 for disabilities incurred in an August 23, 1990, 
pedestrian/motor vehicle accident for accrued benefits 
purposes.

This claim was previously before the Board and was the 
subject of Board remand dated in September 1998 and May 2000 
which sought additional medical evidence.


REMAND

There has been a change in the law during the pendency of 
this appeal.  See, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the requirement that the veteran submit a well-
grounded claim prior to development of the evidence and 
redefines the obligations of VA with respect to the duty to 
assist.  The Board notes that two of the claims in this 
appeal were initially denied on the basis that the claim was 
not well grounded.  Pursuant to the change in law, those 
claims must be readjudicated by the RO.

This change in the law also requires that whenever VA, after 
making reasonable efforts, is unable to obtain all of the 
relevant records sought in relation to a claim, VA shall 
notify that the claimant of that inability and provide the 
claimant with certain other information regarding those 
records and the efforts undertaken to locate them.  See, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

A remand is required in this case for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000).  In 
addition, because the RO has yet to consider whether any 
additional notification or development action is required 
under the new law, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA is specifically on notice of that fact that pertinent VA 
Medical Center records dated from 1989 to the date of the 
veteran's death are not associated with the claims folder.  
Two previous Board remands have sought those records.  Those 
records have not been discovered during the searches 
conducted pursuant to those Board remands.  However, the 
statutory changes now require an additional remand to comply 
with new notification requirements.  The RO is to be 
commended for the exhaustive search conducted pursuant to the 
previous remands.  The Board regrets the necessity of this 
remand, but is bound by the statutory changes enacted by 
Congress.

Accordingly, this case is REMANDED for the following:

1.  The RO should render a finding as to 
whether any further efforts to locate the 
records of the veteran's VA treatment 
subsequent to 1989 would be futile.  If 
not, further searches should be 
undertaken until either the records are 
found or further efforts to find them 
would be futile.  If the records are not 
located and efforts to locate them are 
found to be futile, the claimant should 
be provided the appropriate notification.

2.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, complying with all 
applicable notice and development 
requirements.  Those claims previously 
denied on the basis that the claims were 
not well grounded must be readjudicated.  
If the decision remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  If 
there is additional evidence which may be obtained or 
generated, the veteran has an obligation to obtain and submit 
that evidence.  No inference should be drawn regarding the 
final disposition of this claim.  The veteran is hereby 
informed that failure to cooperate with any requested 
development may have an adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


